Horizon Funds 13024 Ballantyne Corporate Place, Suite 225 Charlotte, North Carolina 28277 January 28, 2016 VIA EDGAR TRANSMISSION Mr. Jay Williamson United States Securities and Exchange Commission Division of Investment Management 100 F. Street N.E. Washington D.C.20549 Re: Horizon Funds (the “Trust”) Dear Mr. Williamson: Transmitted herewith is Pre-Effective Amendment Number2 to the registration statement for the Trust. If you have any additional questions or require further information, please contact Jeffrey T. Skinner at (336) 607-7512. Very truly yours, HORIZON FUNDS /s/ Matthew Chambers Matthew Chambers Secretary cc:Jeffrey T. Skinner, Kilpatrick Townsend & Stockton LLP
